 

Exhibit 10.2


SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”), by and between Melinda D.
Whittington (“Executive”) and Allscripts Healthcare Solutions, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Company”) is effective as of the 11th day of May, 2017 (the “Effective
Date”).  Terms used in this Agreement but not specifically defined herein shall
have the same meaning as in the Employment Agreement (defined below).

WHEREAS, Company and Executive entered into an Employment Agreement with an
effective date of February 1, 2016 (the “Employment Agreement”), a copy of such
agreement is attached hereto as Exhibit A; and

WHEREAS, Company and Executive desire to set forth the terms of Executive’s
termination of employment with the Company, severance benefits, and other
matters related thereto.

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.Termination Date; Cessation of Duties.

(a)Executive’s employment with Company will terminate effective as of the close
of business on June 5, 2017 (the “Termination Date”).  As of the Termination
Date, Executive’s service as an officer and employment with Company is
terminated and Executive irrevocably resigns from all other positions with any
subsidiaries and affiliated companies of Company.

(b)Executive’s Employment Agreement remains in full force and effect until the
Termination Date, except as modified by this Agreement.  Through and including
the Termination Date, Executive shall continue to receive her Base Salary as in
effect on the Effective Date and to participate in any benefit plans or programs
of Company provided or made available to Executive as of the Effective Date.

(c)As of May 12, 2017, Executive is relieved of all duties for the Company other
than the transition of Executive’s duties to others within the Company, shall
take no other actions on behalf of Company, and shall have no authority as an
officer or agent of the Company.  Executive’s access to the Company’s systems
and offices shall cease as of the close of business on May 15, 2017, except to
the extent that Executive is invited to the Company’s offices or given consent
to such access by a Company officer on or prior to June 5, 2017.  

2.Severance Benefits.  Subject to Executive’s compliance with the terms of this
Agreement, including without limitation Sections 4, 5, 6, 7, 8, and 10,
Executive shall receive, after the Termination Date, the payments and benefits
set forth in Section 4.5.1 of the Employment

 

 

--------------------------------------------------------------------------------

 

Agreement, including the Accrued Obligations as defined therein, which are
described and shall be paid or provided in accordance with Schedule 1 attached
to this Agreement.

3.No Other Payments.  Executive expressly acknowledges and agrees that, other
than as specifically provided for in this Agreement and on Schedule 1, no
additional payments or benefits are due from Company on any basis whatsoever,
including but not limited to any Performance Bonus payment under Company’s 2017
corporate bonus program, and that Executive’s outstanding, unvested equity
awards are forfeited as of the Termination Date, other than as described on
Schedule 1.

4.Release.  The pay and benefits provided under Section 2 of this Agreement are
subject to Executive’s execution of (without revocation) and delivery to Company
by the forty-fifth (45th) day following the Termination Date (but not before the
Termination Date) of a release and waiver of all claims (the “Release”) up to
the date of the Release with such Release in the form attached hereto as
Exhibit B.

5.Restrictive Covenants.  Executive expressly acknowledges and agrees that
Section 5 (“Restrictive Covenants”) of the Employment Agreement remains in full
force and effect as provided therein.

6.Return of Company Property.  Executive represents and warrants that, within
seven days of the Effective Date, Executive shall return to Company all Company
property and information in any form (whether, paper, electronic media or
otherwise), and not retain copies of any such property or information
(excluding, however, information relating solely to Executive’s own employment,
compensation and benefits).  

7.Non-Disparagement.  Executive agrees not to make any adverse or disparaging
comments (oral or written, including but not limited to, via any form of
electronic media) about the Company, its affiliates, or any of their respective
officers, directors, managers or employees which may tend to impugn or injure
their reputation, goodwill and relationships with their past, present and future
customers, employees or vendors or with the business community
generally.    Nothing in this Section 7 is intended to prohibit, limit or
prevent Executive from providing truthful testimony in a court of law, to a
regulatory or law enforcement agency or pursuant to a properly issued subpoena,
and such testimony would not be deemed to be a violation of this Section 7.  The
Company agrees that the Company will not, and will instruct the members of the
Board and its senior executives not to, make any adverse or disparaging comments
(oral or written, including but not limited to, via any form of electronic
media) about Executive which may tend to impugn or injure Executive’s reputation
or goodwill, or contribute to Executive being held in disrepute by the public or
any future employer of Executive.  

8.Cooperation.  Executive agrees to cooperate, within reason, subject to
reimbursement by Company of reasonable out of pocket costs and expenses, with
Company and its counsel with respect to any matter (including any litigation,
investigation or governmental proceeding) which relates to matters with which
Executive was involved during her employment with Company.  Such cooperation
shall include appearing from time to time at the offices of Company or Company’s
counsel for conferences and interviews and in generally providing the officers
of Company and its counsel with the full benefit of Executive’s knowledge with
respect

2

 

--------------------------------------------------------------------------------

 

to any such matter.  Executive agrees to render such cooperation in a timely
fashion and at such times and places as may be mutually agreeable to the
parties.  Executive’s cooperation shall not require her to give Company more
time and attention than may reasonably be accommodated to her work schedule and
other commitments, from time to time.

9.Waiver of Any Re-Employment Right.  Executive waives all interest in and right
to reinstatement or re-employment with Company and any of its affiliates and
agrees that any application for re-employment may be rejected without
explanation or liability pursuant to this provision.  This waiver shall not
apply to any instance where Executive’s then-current employer becomes acquired
by the Company or any of its affiliates, or where the Company desires to re-hire
Executive.

10.Nondisclosure.  Executive shall not disclose or cause to be disclosed the
terms of this Agreement or the negotiations leading to it to any person (other
than to her spouse, attorneys or tax advisors, who shall also be bound by this
nondisclosure provision), except pursuant to a lawful subpoena or as otherwise
required by law.  The Company shall not disclose or cause to be disclosed the
terms of the Agreement or the negotiations leading to it to any unaffiliated
person (other than the Company’s attorneys or advisors), except pursuant to a
lawful subpoena or as otherwise required by law, including, but not limited to,
the reporting requirements applicable to the Company under the Securities
Exchange Act of 1934.

11.Miscellaneous.

(a)Binding Effect.  This Agreement shall be binding upon each of the parties and
upon their respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of each party and to
their respective heirs, administrators, representatives, executors, successors
and assigns.

(b)Applicable Law.  This Agreement shall be construed in accordance with the
laws of the State of Illinois, without regard to the conflict of law provisions
of any jurisdiction.

(c)Dispute Resolution; No Set-Off or Mitigation; Indemnification.  Executive and
the Company expressly acknowledge and agree that Section 6 (“No Set-Off or
Mitigation”), Section 7.9 (“Dispute Resolution and Arbitration”) and Section
7.16 (“Indemnification; Insurance Coverage”) of the Employment Agreement remain
in full force and effect and shall apply to this Agreement.

(d)Scope of Agreement.  This Agreement and, as indicated, the Employment
Agreement reflect the entire agreement between Executive and Company with
respect to the terms and conditions of Executive’s employment relationship with
Company and the termination of such employment relationship and, except as
specifically provided herein, supersede all prior agreements and understandings,
written or oral relating to the subject matter hereof.

(e)Notices.  Any notice pertaining to this Agreement shall be in writing and
shall be given in accordance with Section 7.6 of the Employment Agreement.

(f)Waiver of Breach.  The waiver by either party to this Agreement of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent

3

 

--------------------------------------------------------------------------------

 

breach by such party.  Continuation of benefits hereunder by Company following a
breach by Executive of any provision of this Agreement shall not preclude
Company from thereafter exercising any right that it may otherwise independently
have to terminate said benefits based upon the same violation.

(g)Amendment.  This Agreement may not be modified or amended except by a writing
signed by the parties to this Agreement.

(h)Counterparts.  This Agreement may be signed in multiple counterparts, each of
which shall be deemed an original.  Any executed counterpart returned by
facsimile or PDF shall be deemed an original executed counterpart.

(i)No Third Party Beneficiaries.  Unless specifically provided herein, the
provisions of this Agreement are for the sole benefit of the parties to this
Agreement and are not intended to confer upon any person not a party to this
Agreement any rights hereunder.

(j)Terms and Construction.  Each party has cooperated in the drafting and
preparation of this Agreement.  The language in all parts of this Agreement
shall be in all cases construed according to its fair meaning and not strictly
for or against either party.

(k)Admissions.  Nothing in this Agreement is intended to be, or will be deemed
to be, an admission of liability by Executive or Company to each other, or an
admission that they or any of their agents, affiliates, or employees have
violated any state, federal or local statute, regulation or ordinance or any
principle of common law of any jurisdiction, or that they have engaged in any
wrongdoing towards each other.

(l)Withholding.  Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to applicable laws or regulations.

(m)Severability.  The holding of any provision of this Agreement to be illegal,
invalid or unenforceable by a court of competent jurisdiction shall not affect
any other provisions of this Agreement, which shall remain in full force and
effect.

(n)Calculations.  The terms of Schedule 1 are intended to provide Executive the
payments and benefits due per the terms of Section 4.5.1 of the Employment
Agreement and other applicable compensation-related documents per terms
applicable to a termination of Executive’s employment without Cause.  In the
event of manifest error in any calculation reflected on Schedule 1, Company and
Executive agree that the calculation shall be corrected and Executive provided
the correct payment or benefit.

(o)Section 409A of the Code.  Executive expressly acknowledges and agrees that
Section 7.14 (“Internal Revenue Code Section 409A”) of the Employment Agreement
remains in full force and effect and shall apply to this Agreement.  Executive
is a “specified employee” of Company and its affiliates (as defined in Treasury
Regulation Section 1.409A-1(i)), and Executive is therefore subject to a delay
in payment until six months after the date of Executive’s separation from
service from Company (pursuant to Treasury Regulation
Section 1.409A-3(i)(2)(ii)) to receive payments provided hereunder to the extent
such amounts are subject to, and not exempt

4

 

--------------------------------------------------------------------------------

 

from, Section 409A.  If the sixty (60)-day period following a “separation from
service” begins in one calendar year and ends in a second calendar year (a
“Crossover 60-Day Period”), then any severance payments that would otherwise
occur during the portion of the Crossover 60-Day Period that falls within the
first year will be delayed and paid in a lump sum during the portion of the
Crossover 60-Day Period that falls within the second year.




5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the dates respectively set forth below.





Dated: May 12, 2017  

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.


/s/ Brian P. Farley
Brian P. Farley
Senior Vice President,
General Counsel and Corporate Secretary




Dated: May 11, 2017

EXECUTIVE:


/s/ Melinda D. Whittington
Melinda D. Whittington

 

 

6

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

ACCRUED OBLIGATIONS

The Accrued Obligations, as defined in Section 4.5.1 of the Employment
Agreement.

CASH PAYMENTS

Amount Payable

Date[s] Payable

Comments

$788,000

Paid in twelve equal monthly installments with the first two installments to be
paid on the sixtieth (60th) day following June 5, 2017 (the “Termination Date”)
and the remaining ten installments to be paid on the ten following monthly
anniversaries of such date.

Constituting the payments required by Section 4.5.1(i) of the Employment
Agreement (lx (base salary + current target performance bonus) paid over 12
months).

 

BENEFITS CONTINUATION

Benefits Description

Continuation Period

Continuation of Executive’s enrollment in health and/or dental insurance
benefits immediately prior to the Termination Date, with Executive contributing
to such benefits as if she were employed by Company.

Until the earlier of:

(i)the end of the 12-month period following the Termination Date (i.e., through
June 5, 2017); or

(ii)Executive’s failure to make a required contribution within 10 days of
written notice or the COBRA grace period, whichever comes later; or

(iii)the date on which Executive becomes eligible to receive comparable benefits
from a subsequent employer.

 

 




 

Schedule 1 – Page 1

 

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT (“RSU”) AND OPTION VESTING AND FORFEITURE

 

Award

Vesting Per Sec. 4.5.1(iii) of Employment Agreement or Award

Delivery of Shares

RSUs / Options Forfeited from Award

1.

2/24/16 Relative TSR PSU Grant (80,711 granted)

Actual performance pro-rated to 42.6% (467/1096)

Upon later of certification of performance by Compensation Committee or sixtieth
(60th) day following the Termination Date

TBD

2.

3/6/17 Relative TSR PSU Grant (54,485 granted)

Actual performance pro-rated to 8.3% (91/1096)

Upon later of certification of performance by Compensation Committee or sixtieth
(60th) day following the Termination Date

TBD

3.

2/24/16 Time-Based RSU Grant
(80,711 granted)

34,348

Sixtieth (60th) day following the Termination Date (Performance hurdle satisfied
in full)

19,458

4.

3/6/17 Time-Based RSU Grant
(54,485 granted)

22,690

*If performance condition is satisfied.

Upon later of certification of performance by Compensation Committee or sixtieth
(60th) day following the Termination

31,796

 

 

 

 

Schedule 1 – Page 2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

EMPLOYMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

GENERAL RELEASE

WHEREAS, this General Release (this “Release”) is given by Melinda D.
Whittington (“Executive”) on the date indicated below at Executive’s signature,
pursuant to the Separation Agreement between Allscripts Healthcare Solutions,
Inc. (the “Company”) and Executive effective as of May 11, 2017 (the
“Agreement”); and

WHEREAS, in consideration for the payments and benefits provided by Company to
Executive under the Agreement, which are conditioned upon her execution of a
release and waiver of claims for the benefit of Company, Executive agrees to
execute this Release.

NOW THEREFORE, in consideration of the mutual covenants contained under the
Agreement and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and intending to be legally bound, Executive
agrees as follows:

1.In exchange for the benefits described in the Agreement, Executive hereby
agrees to WAIVE any and all rights in connection with, and to fully RELEASE and
forever discharge Company and its predecessors, parents, subsidiaries,
divisions, related or affiliated companies, benefit plans, plan administrators
and other plan fiduciaries, officers, directors, stockholders, members,
employees, heirs, successors, assigns, representatives, agents and counsel (the
“Released Parties”) from any and all torts, contracts, claims, suits, actions,
causes of action, demands, rights, damages, costs, expenses, attorneys’ fees,
and compensation in any form whatsoever, whether now known or unknown, in law or
in equity, which Executive has or ever had (from the beginning of time through
and including the date hereof) against any of the Released Parties, including
without limitation on account of or in any way arising out of, relating to or in
connection with Executive’s employment by or separation of employment from any
of the Released Parties, and any and all claims for damages or injury to any
entity, person, property or reputation arising therefrom, claims for wages,
employment benefits, tort claims and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974 (except that Executive does not
waive her right to receive notices and disclosures, monies and other benefits
due in accordance with any employee retirement or welfare benefit plan), the
National Labor Relations Act, the Fair Labor Standards Act, the Rehabilitation
Act of 1973, the Family and Medical Leave Act of 1993, the Americans with
Disabilities Act of 1990 and any other federal, state or local law, statute,
ordinance, guideline, regulation, order or common-law principle of any state
relating to employment, employment contracts, wrongful discharge or any other
matter; provided, however, that the foregoing waiver and release shall not apply
to Executive’s rights in respect of any benefit or claim to which Executive is
entitled under employee pension or welfare benefit plans and programs of the
Released Parties in which Executive is a participant prior to the date below, or
to Executive’s rights to enforce the Agreement.

2.Release of Age Discrimination Claims.  In further consideration of the
promises made by Company in the Agreement, Executive specifically WAIVES any and
all rights in connection with, and fully RELEASES and forever discharges the
Released Parties from, any and all torts, contracts, claims, suits, actions,
causes of action, demands, rights, damages, costs,

 

B-1

 

 

--------------------------------------------------------------------------------

 

expenses, attorneys’ fees, and compensation in any form whatsoever, whether now
known or unknown, in law or in equity, which Executive has or ever had (from the
beginning of time through and including the date hereof) against any of the
Released Parties, arising under the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. Sec. 621, et seq. (“ADEA”).  Executive further
agrees that:

(a)Executive’s waiver of rights under this Release is knowing and voluntary and
in compliance with the Older Workers Benefit Protection Act of 1990;

(b)Executive understands the terms of this Release;

(c)the consideration provided in the Agreement represents consideration over and
above that to which Executive otherwise would be entitled, that the
consideration would not have been provided had Executive not signed this
Release, and that the consideration is in exchange for the signing of this
Release;

(d)Company is hereby advising Executive in writing to consult with Executive’s
attorney prior to executing this Release;

(e)Company is giving Executive a period of at least forty-five (45) days within
which to consider this Release;

(f)Following the execution of this Release Executive has seven (7) days in which
to revoke this Release by written notice.  To be effective, the revocation must
be made in writing and delivered to and received by the General Counsel,
Allscripts Healthcare Solutions, Inc., 222 Merchandise Mart Plaza, Suite 2024,
Chicago, Illinois 60654, no later than 4:00 p.m. on the seventh day after
Executive executes this Release.  An attempted revocation not actually received
by the General Counsel before the revocation deadline will not be effective; and

(g)This entire Release shall be void and of no force and effect if Executive
chooses to so revoke, and, if Executive chooses not to so revoke, this Release
shall then become fully effective and enforceable.

This Section 2 does not waive rights or claims that may arise under the ADEA
after the date Executive signs this Release.  In addition, nothing in this
Release shall in any way affect Executive’s right to indemnification, coverage
and expense advancement to the extent provided by Company’s operating agreement
or other applicable Company or insurance policies; provided, however, that
Company shall not be liable, and shall not provide a defense and indemnification
for any claim wherein Executive has not satisfied the applicable standard of
conduct set forth in such operating agreement or other applicable policies, or
wherein Executive has committed any acts of fraud, embezzlement or gross
misconduct.

3.Proceedings; No Admissions.

(a)Executive hereby represents and warrants that she has no pending claims
against any of the Released Parties with any municipal, state, federal or other
governmental or nongovernmental entity.  Notwithstanding anything to the
contrary, this Release shall not prevent Executive from (A) initiating or
causing to be initiated on Executive’s behalf any complaint,

 

B-2

 

 

--------------------------------------------------------------------------------

 

charge, claim or proceeding against any of the Released Parties before any
local, state or federal agency, court or other body challenging the validity of
the waiver of Executive’s claims under the ADEA contained in this Release (but
no other portions of the waivers and releases described in Sections 1 or 2); or
(B) initiating or participating in an investigation or proceeding conducted by
the Equal Employment Opportunity Commission with respect to the ADEA.

(b)Both parties acknowledge and agree that this Release does not constitute, is
not intended to be, and shall not be construed, interpreted or treated in any
respect as, and shall not be admissible in any proceeding as, an admission of
liability, error, violation, omission or wrongdoing by either party for any
purpose whatsoever.  Further, both parties acknowledge and agree that there has
been no determination that either party has violated any federal, state or local
law, statute, ordinance, guideline, regulation, order or common-law
principle.  Executive further acknowledges that no precedent, practice, policy
or usage shall be established by this Release or the offer to Executive of
compensation and benefits in the Agreement.

4.Effect of Claim.  Executive also understands and agrees that in the event
Executive, by herself, or in conjunction with Executive’s heirs, spouse, family
members, executors, or administrators, attempt(s) to institute or institute(s)
any charge, claim, suit or action against any of the Released Parties in
violation of this Release, Executive shall be obligated, as an express condition
of bringing such action, to tender back to Company the full amount of the
compensation and benefits that Executive has received under the Agreement; and
Executive further agrees that Executive will pay all of the Released Parties’
costs, expenses and fees of defending against such action, including, among
other things, reasonable attorneys’ fees.  The immediately prior sentence does
not apply to claims under ADEA or to challenge the release of ADEA claims under
this Release; provided, however, nothing in this Release is intended to reflect
any party’s belief that Executive’s waiver of claims under ADEA is invalid or
unenforceable under this Release, it being the intent of Executive and Company
that such claims are waived.  This Section 4 does not grant Executive an option
to return the money and institute an action.  Instead this paragraph merely
creates an additional term and condition precedent to bringing an action
regardless of the fact that such action is expressly barred by this Release, and
is without merit.

5.Communication with Governmental Entities. Notwithstanding anything to the
contrary herein, this Release does not prohibit either party, where applicable,
from confidentially or otherwise communicating or filing a charge or complaint
with a governmental or regulatory entity, participating in a governmental or
regulatory entity investigation, or giving truthful testimony or statements or
other disclosures to a federal, state or local governmental or regulatory
entity, in each case without having to disclose any such conduct to the other
party, or from responding if properly subpoenaed or otherwise required to do so
under applicable law. Nothing in this Release shall limit Executive’s ability to
disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law or to disclose trade secrets in a document filed in
a lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure. To the extent permitted by law, Executive
agrees that if any claim is made based on any matter released herein, Executive
hereby waives, and agrees that Executive shall not be entitled to recover and
the Released Parties shall not be liable for, any further monetary or other
relief arising out of or related to any such matter for any actual or alleged
personal injury or damages to Executive, including without limitation any costs,
expenses and attorneys’ fees incurred by or on

 

B-3

 

 

--------------------------------------------------------------------------------

 

behalf of Executive (it being understood, however, that this Release does not
limit Executive’s right to receive an award from a governmental or regulatory
entity for information provided to such an entity, and not as compensation for
actual or alleged personal injury or damages to Executive).

6.Executive’s Right to Enforce Agreement.  Nothing in this Release shall be
construed as a waiver or release by Executive of any claim or right to enforce
the terms of the Agreement or to bring a claim for damages arising out of
Company’s breach of the Agreement.

 

B-4

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Executive has executed and delivered this Release on the
date set forth below.




Date: June 5, 2017

NOT TO BE SIGNED PRIOR TO
JUNE 5, 2017

/s/ Melinda D. Whittington
Melinda D. Whittington

 

 

 

B-5

 

 